Case: 2:19-mj-00702-CMV Doc #: 1 Filed: 09/13/19 Page: 1 of 3 PAGEID #: 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for te SEALED

District of Oregon

United States of America

 

 

* )
) Case No, 3:19-cr-00349-HZ

TOMMY GERON WILKEY

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) __ TOMMY GERON WILKEY _ - ;
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment [ Superseding Indictment O Information © Superseding Information © Complaint
© Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

Possession with Intent to Distribute Methamphetamine

 

 

 

 

 

 

Date;__ 08/07/2019 s/J Norgate
Issuing officer's signature
City and State: Portland, OR J Norgate, Deputy Clerk
Printed name and title
Return
This warrant was received on (dare) , and the person was arrested on (date)

at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
EP
Case: 2:19-mj-00702-CMV Doc #: 1 Filed: 09/13/19 Page: 2 of 3 PAGEID #: 2

UNDER SEAL

FILED 7 AUG 719 15:2 2usDC-ORP

UNITED STATES DISTRICT COURT

 

DISTRICT OF OREGON
PORTLAND DIVISION
UNITED STATES OF AMERICA 3:19-cr- DOWHKA- WZ
m _ INDICTMENT
TOMMY GERON WILKEY, 21 U.S.C. §§ 841(a)(1), (b)(1)(B), (b\(1(C)
Defendant. Forfeiture Allegation
UNDER SEAL
THE GRAND JURY CHARGES:
COUNT 1

(Possession with Intent to Distribute Methamphetamine)

(21 U.S.C. §§ 841(a)(1), (b)(1)(B))

In or about April 19, 2017, in the District of Oregon, defendant TOMMY GERON
WILKEY did unlawfully and knowingly possess with intent to distribute 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or
salts of its isomers, a Schedule II controlled substance; |

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

Mt]
MI 1
/Ti1
//tl

Indictment Page 1
Revised April 2018
 

Case: 2:19-mj-00702-CMV Doc #: 1 Filed: 09/13/19 Page: 3 of 3 PAGEID #: 3

COUNT 2
(Possession with Intent to Distribute Methamphetamine)
(21 U.S.C. §§ 841(a)(1), (b)(1)(C))

In or about June 12, 2019, in the District of Oregon, defendant TOMMY GERON
WILKEY did unlawfully and knowingly possess with intent to distribute a mixture or substance
containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a
Schedule II controlled substance;

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

FORFEITURE ALLEGATION

Upon conviction of the offense in Count 1 or Count 2, defendant shall forfeit to the

United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of the aforesaid violations and any property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of said

    

violations.
Ta
Dated: August @®, 2019 A TRUE BILL.
OFFICIATING FOREPERSON
Presented by:

BILLY J. WILLIAMS
United States Attorney

fdt_kA J

WILLIAM M. NARUS CASB #243633
Assistant United States Attorney

Indictment Page 2
